ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-158, concluding that by way of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E), JAY RONALD KOL-MAR, formerly of PARSIPPANY, who was admitted to the bar of this State in 1990, should be disbarred;
And the basis for said disbarment being respondent’s disbarment by consent in New York, effective February 15, 2005, for conduct in violation of RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And JAY RONALD KOLMAR having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that JAY RONALD KOLMAR be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
*274ORDERED that JAY RONALD KOLMAR be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JAY RONALD KOL-MAR pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.